NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DINA NOEMI RIVERA-PENATE;                       No.    12-73742
FERNANDO JAVIER PORTILLO-
RIVERA; KEVIN ANTONIO PORTILLO-                 Agency Nos.       A094-771-409
RIVERA,                                                           A087-766-843
                                                                  A087-766-844
                Petitioners,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 13, 2020
                            San Francisco, California

Before: RAWLINSON and CALLAHAN, Circuit Judges, and S. MURPHY,**
District Judge.

      An Immigration Judge (“IJ”) denied Petitioner’s application—on behalf of

herself and her two sons—for asylum, withholding of removal, and protection from



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Stephen Joseph Murphy III, United States District
Judge for the Eastern District of Michigan, sitting by designation.
removal under the Convention Against Torture. The Board of Immigration

Appeals (“BIA”) dismissed Petitioner’s appeal and then denied her motion for

reconsideration of the dismissal. Petitioner timely filed her petition for review

only as to the BIA decision denying her motion for reconsideration.

      As an initial matter, Petitioner likely waived all timely arguments by

focusing solely on the merits of the BIA’s underlying dismissal order in her

opening brief. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011). But

even absent waiver, we still would deny the petition for review. The BIA correctly

found that Petitioner’s motion for reconsideration “identified no evidence that was

overlooked and no legal argument that demonstrates error” in the dismissal order’s

conclusion that Petitioner failed to establish the necessary nexus between

Escobar’s conduct and her membership in the particular social group of “women.”

The BIA therefore did not abuse its discretion by denying Petitioner’s motion for

reconsideration. See 8 C.F.R. § 1003.2(b)(1).

      Further, Petitioner’s reliance on Pereira v. Sessions, 138 S.Ct. 2105 (2018)

is misplaced. Pereira is inapplicable to Petitioner’s circumstances. Indeed, we

recently rejected an argument identical to Petitioner’s Pereira argument in

Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019).

      PETITION FOR REVIEW DENIED.




                                          2